Crew III, J.
Appeal from an amended order of the County Court of Clinton County (Lewis, J.), entered January 24, 1991, which granted defendant’s motion to dismiss the indictment.
Defendant was arraigned on January 9, 1990 on felony charges of driving while intoxicated and aggravated unlicensed operation of a motor vehicle. A preliminary hearing was scheduled for January 15, 1990, but was adjourned at the request of the People. On September 7, 1990 defendant was indicted and charged with two counts of driving while intoxicated and one count of aggravated unlicensed operation of a motor vehicle. Thereafter, defendant moved to dismiss the indictment on the ground that he was denied his statutory right to a speedy trial. While defendant contends that the People’s opposing affidavit was not sworn to as required by law, in his affidavit in support of the motion defendant concedes that he consented to the adjournment of the preliminary hearing. Accordingly, the delay complained of was not chargeable to the People and County Court erred in dismissing the indictment (see, People v Meierdiercks, 68 NY2d 613).
Mikoll, J. P., Yesawieh Jr., Levine and Casey, JJ., concur. Ordered that the amended order is reversed, on the law, motion denied and indictment reinstated.